Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 1 of 19

UNITED STATES’ DISTRICTCOURT
FOR THE DISTRICT OF COLUMBIA

CIVIL CASE NO.

Case: 1:21-cv-00350 JURY DEMAND
CHUKWUMA E. AZUBUKO Assigned To : Jackson, Amy Berman
Plaintiff Assign. Date : 2/8/2021

Description: Pro Se Gen. Civ. (F-DECK)
V.

1) PARKING CLERK - CITY OF BOSTON - IN INDIVIDUAL & OFFICIAL CAPS.
2) DOUGLAS WILKINS — IN INDIVIDUAL AND OFFICIAL CAPAPCITIES

3) CHRISTEN - CITY OF BOSTON EMPLOYEE - IN INDIV. & OFF.CAPAS.

4) SULTAN DURZI — IN INDIVIDUAL AND OFFICIALCAPACITIES

5) SALLY A. VANDER WEELE — IN INDIVIDUAL & OFFICIAL CAPACITIES

6) MASS.’ REGISTRAR OF MOTOR VEHICLES — IND. & OFF. CAPACITIES &

07) COMMONWEALTH OF MASSACHUSETTS
Defendants

COMPLAINT

INTRODUCTION

Firstly, the case is totally different from the Plaintiff's pending case with the Massachusetts’
Suffolk Superior Court with the docket number as 19-00945-D. The Defendants to the [said]
case are significantly different — the first Defendant is the only Defendant in the said pending
proceedings or lawsuit. The subject matter flew from the obvious City of Boston’s covert and
overt discriminatory parking ordinance. It will be advisable to note that it associated with
statistical evidence of racial discrimination. The consistent enforcement of the parking
ordinance in the Africans-Americans and Vietnamese neighborhoods is purely [and remarkably ]

unlawful. The streets’ cleanings signs postings fe overtly discriminatorily posted. In essence,
j p ,
RECEIVED |

Page 1 of 9 wy re) | D

j
| An Cs Caesar , Clerk of Court
fw. S. Dist urt, District of Columbia
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 2 of 19

there are some neighborhoods in the City of Boston without streets’ cleanings signs and the
streets will be swept. For example, Central Avenue, Hyde Park, Leyland Street and others at
Roxbury, et cetera. On the part of others and the Plaintiff similarly situated, if the cars were not
moved on posted streets’ cleanings days, the cars will be ticketed and towed. In the Plaintiff's
neighborhood, there exists the only 30-minute parking limit in the entire City of Boston — 1480’s
block of Dorchester Avenue. The necessary Defendants provided no “Resident Parking Only”
signs in the others’ and the Plaintiffs neighborhood. In the self-same neighborhood, others are
provided with “Resident Parking Permit Only.” Then, what qualifies them for it and disqualifies
others and the Plaintiff remained mysterious hitherto. Not doing so — “Resident Parking Permit
Only” provided others with the impetus of usurpation of the parking spaces in the others’ and
Plaintiff's neighborhood. Annoyingly, the Plaintiff could not usurp the parking spaces in their
neighborhoods when seasonable. Of course, when those similarly situated were not treated
evenly or equally, covert and overt discrimination attaches, indeed and it violated the law
scientifically roundly [as every school boy knew] “Resident Parking Only” signs were
conspicuously posted at others’ neighborhood [reiteratively]!_ The necessary Defendants
categorically informed the Plaintiff's neighbors and the Plaintiff that owing to the so-called
buildings’ code ordinance this and that, others and the Plaintiff’s neighborhood was disqualified
from ‘Resident Parking Permit Only” signs postings — about or less than a mile from the
Plaintiff's home. It defied logic that there were some streets around Ashmont T.’s Station with
“Resident Parking Permit Only” signs. Sadly, others and the Plaintiff were knowingly
designedly unconscionably vulturically denied self-same right under the color of the City of
Boston Parking Ordinance or law. On the part of the matter in question, the barometer of who

gets the “Resident Parking Permit Only” is one’s biological determinism — circumstances of birth

Page 2 of 9
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 3 of 19

or race. Africans-Americans and the Vietnamese were flatly disqualified from the parking’s
protection. The “30-minute parking only” existed not in the Whites’ business zone. For
example, highest number of Adams Street - Dorchester. It is so, because it is predominantly
Whites’ neighborhoods and most of the enforcement officials are Whites. They act in keepings
with the lack of good faith and duty of care maxim: “They live here and they do not function
here” [as communicated to the Plaintiff by a South Boston’s White male resident] This is a thin
end of the wedge — a small things that shows how a big thing will be. Is this fair and lawful?
The truth can be tested, at all material times. The Plaintiff had been severally ticketed on
parking on either 30-minute or/and two-hour only limit zones.

In July 2019, the Plaintiff paid $1,681.+ on one of his car with registration number as
MA2RW771 to the first Defendant under the color of parking’s ordinance violations. The
Plaintiff's car was booted and towed the same day. The Plaintiff sought relief from the
necessary Defendants — 4 and 5 - but to no avail. Recently, on the Plaintiff's car with
registration number 435VJI , the Plaintiff was forced to pay about $700.00. Some of the tickets
were appeal to the Suffolk Superior Court as is the rule, but Defendant number two deemed it
advisable to closings his eyes at the rule of law or Equal Protection and Due Process Clauses in
stark violation of his oath of office or the judicial’s code of conduct and the matchless law of the
land. The Plaintiff sought an emergency restraining order protection from the second Defendant
who is a judge at the Massachusetts’ Superior Court, but to no avail [as is expected] Different
standards for different individuals are common knowledge jurisprudentially in the United States
[as is known] Parking spaces of two-hour limit only exists in the Africans-Americans
predominantly neighborhoods without “Resident Parking Permit Only” posted signs at Roxbury,

Dorchester and Mattapan. Such exists not in Charlestown, Allston, Brighton, Roslindale,

Page 3 of 9
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 4 of 19

Jamaica Plain (sectional), West Roxbury, Dorchester neighborhood of Whites, et cetera. If it
existed, it is not enforced religiously.

On June 8" — 2020, the Plaintiff was charged $325.00 for discriminatorily issued parking
violations tickets owing to notice of seizure mailed to the Plaintiff. It should be noted that the
first Defendant and her/his officials demand $8.12 for transactional fee, which qualified for
rejection of payment in stark violation of the Uniform Commercial Code [Section omitted]
Other businesses do not charge transactional fee on the usage of credit card/s for payment [all
things being equal] It amounted to an abuse of process and authority.

On February 14, the Plaintiff approached the necessary Defendants for a waiver of the so-called
and racially discriminatory parking violation tickets, but to no avail by the Massachusetts’
Suffolk Superior Court. Nothing had been done on the emergency motion for temporary
restraining order and/or preliminary injunction (Mass. R. Civ. P. 65). Hitherto, the second
Defendant did absolutely nothing about it! The firs Defendant and others had waived higher
parking violations tickets’ fee for others to the best of the Plaintiff's knowledge and under the
penalties for perjury [for renewal with the Massachusetts’ Registry of Motor Vehicles] More,
the Plaintiff approached the Registry of Motor Vehicles and she deemed it advisable to enforce
the lawful order in manners, which violates the law thus “Trespassers of the law” [according to
the United States’ Supreme Court’s precedent/s] Factly, there existed corrosion of Equal
Protection and Due Process Clauses under the watch of the Defendants. The Plaintiff approached
the third Defendant and he asked the Plaintiff to resolve it with the Court. Resolution with the
Court is a legal’s impossibility owing to conspiratorial agreements, which he knew very well.
Such condescension qualified as a criminal enterprise on more scores than one. Of course,

Defendant number two is as large as life — being a judge. To him, the Plaintiff should not be

Page 4 of 9
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 5 of 19

protected by the self-same law, which is used to punishing the Plaintiff [if need be] The records
speaks for themselves under the penalties for perjury. The Court is in the privy thus what the
Plaintiff drives at. Hitherto, the first Defendant demands the payment of $371.00 associated with
the Plaintiff's former car. [C.f. App. 1] The surrounding circumstances for the so-called
parking violations culminated into a lawsuit before the Court. It is captioned Chukwuma E.
Azubuko v. Unknown Boston Police Officer & others. The docket number is unknown to the
Plaintiff presently or else, the Plaintiff would have cited it. Evidently, the first Defendant
deprivation of the Plaintiff property’s and liberty’s interests, intentional and negligent infliction
of emotional distress are real. [C.f. Apps. 2, 3 and 4]

PARTIES

The Plaintiff is a resident of the Suffolk County — Massachusetts — United States. His contact
address is as stated below. The first Defendant is an employee of the City of Boston. Self-same
as the Defendants number three and four. Their contact address will be the same — Corporation
Counsel, City of Boston, Law Department — Room 615, One City Hall Square, Boston - MA
02201. Defendants number two, five and six are employees of the Commonwealth of
Massachusetts. The Defendant number seven is the Commonwealth of Massachusetts herself.
Their contact address will be: Massachusetts’ Attorney General, Government Bureav/Trial
Division, One Ashburton Place, Boston — MA 02108.

JURISDICTION

That exists on procedural, statutory and procedural bases. [Article III Sec. 2; First Amendment;
Fifth Amendment; Eight Amendment; 10 Amendment; 11 Amendment; 13 Amendment; 14%

Amendment Sec. 1; 28 U.S.C. Secs. 1981, 1983, 1985, 1986 and 3617; 15 U.S.C. Sec. 1; Mass.

Page 5 of 9
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 6 of 19

Gen. Law Ch. 93 Sec. 4; 15 U.S.C. Sec. 1; 28 U.S.C. Secs. 1346(b), ..., 1343, 1361, 2505, 2674,

and 2680(h); Fed. R. Civ. P. 4]

VENUE

That should not be in dispute! [Fifth Amendment; Fed. R. Civ.P. 4(e); 28 U.S.C. Sec.

1391(b)(3)(c)(3)(e)(2) ....] Necessary parties should not prostitute with much-needed time on

the matter in question. The existence of jurisdiction dwarfs the sub-head. [C.f. Article III Sec.

2]

BASES OF COMPLAINT

01) That the Defendants denied the Plaintiff duty of care or Equal Protection Due Process
Clauses systematically knowingly.

02) That the Defendants knowingly deprived the Plaintiff liberty’s and property’s interests
[under the color of the law]

03) That the actions of some of the necessary Defendants roundly qualified for but for
doctrine or eggshell doctrine too.

04) That the Defendants’ actions qualified for unjust enrichment and unconscionability if not
turpitude.

05) That the Defendants’ actions qualified for intentional infliction of emotional distress.

07) That the Defendants’ actions qualified for negligent infliction of emotional distress.

08) That the Defendants’ actions violated Massachusetts’ and the United States’ anti-trusts
law, in all shapes and forms.

09) That the Defendant number six action qualified for “Trespassers of the Law” —

enforcement of the payment for the discriminatorily issued tickets prior to the Plaintiff

Page 6 of 9
10)

11)

12)

13)

14)

15)

16)

17)

18)

19)

Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 7 of 19

renewal of his registration or plate number owing to the ruling/s of the United States’
Supreme Court.

That the Defendant number seven failed to exercise her” police power” as is
constitutionally mandated vis-a-vis the provision of the 10" Amendment.

That the Defendants’ conduct qualified for covert and overt discrimination.

That the Defendant’s actions qualified for violation of the Plaintiff's Civil Rights Act of
1964.

That the Defendants’ actions qualified for “Action for negligent to prevent.”

That the necessary Defendants’ actions disregarded the rule of law — sub judice —“A case
before a competent court should not be tampered with until it is resolved.”

That the Defendants’ actions qualified for blatant miscarriage of justice or injury and
error of law!

That seventh Defendant deprived the Plaintiff fiduciary duties thus being paid the sale tax
and she delegated comfort enjoyment — parking of the car — to the first Defendant without
corresponding supervision, which qualified as unconscionability if not turpitude.

That the Defendants’ conduct qualified as “Failure To Train A Theory of Section 1983 In
The 11" Circuit.”

That the seventh Defendant’s actions lent themselves to anticipatory breach of contract
central to unjustifiable delegation of the parking’s affairs knowingly to the Defendant
number one without a modicum of supervisory measure or role.

That the necessary Defendants’ roles markedly deviated from the Massachusetts’ Equal

Rights Act (MERA)!

Page 7 of 9
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 8 of 19

PLAINTIFF’S DEMAND FOR JURY’S TRIAL

The sub-head is in keepings with the matchless law of the land! [C.f Seventh Amendment,
Mass. Const. Art. 15]

RELIEVES THE PLAINTIFF SEEKS

The Plaintiff prays the Court to order the first Defendant not to enforce the covert and overt
statistically racial City of Boston Parking Ordinance in the Plaintiff neighborhood until the case
is over — sub judice — either by the Boston Police or the parking officials. Secondly, the first
Defendant should desist from issuing the Plaintiff any ticket under the color of over-parking on
his two cars - MA345 VJ1 and MA2RW771. Thirdly, the Court should order the first Defendant
to refund the Plaintiff about $3,500.00 with reasonable interest, which was extorted from the
Plaintiff under the color of the violation of her questionable Boston’s Parking Violation
Ordinance. Fourthly, the $371.00 associated with the Plaintiff's former car with the registration
number as MA4DH730 should not be enforced by the first Defendant in/directly. [See App. 1]
COMPENSATORY AND PUNITIVE DAMAGES

The sub-head will be in the amount of $20m and $30m each or per Defendant. The total will be

$350m. Cost and interest will be excluded [as is the rule]

Page 8 of 9
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 9 of 19

CONCLUSION
The importance of Equal Protection and Due Process Clauses cannot be over-emphasized vis-a-

vis the ugly and heart-rendings surrounding circumstances to the case.

A
Cc herr nern Sf

CHUK WUMAE-AZUBUKO
Pro Se

P O Box 171121

Boston — MA 02117
Telephone: (857) 417 2044

Dated: Friday — December 11'" — 2020 in Boston — Massachusetts.

Page 9 of 9
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 10 of 19

APPENDIX: 1
i of 19
Case 1:21-cv-10365-FDS Document 1 Filed 02/08/21 Page 11

0207/S/9

 

 

Oe ne ers, ae

GNOH
OO"es$ = oo eT $ 00°0rs As NOSHYVID PLT UN
al GNOH

oo'es$ = oe Ts 00’ors AS AWYVE / 15 NOSWID
GNOH

OO’es$ = oo'e TS 00°0r$ 1S NOSMUVID 90T
i QNOH

OO’Es$ = oo’e TS 00°0r$ 1S NOS\UVID 90T
‘ GNOH

oo'es$ = oo'eTS 00°Or$ * LS NOS>RIVID 907
QNOH

oo'es¢ o0*ET$ 00'or$ 4S Amana 06¢
z aNOH

oo’es$ = go’e TS 00°0¢r$ { 4S AT1aNa 065
: Bye;

eng jejo, soneusg 4wy our me

        

POYEW Aqg
BAYOU

21915112 Joog
SNjJEIS JIWOIsnND

 

EOSE IA Swiaishsqns SILLS NO Boy | dou |

I JO | o8eq

 

uy payddeuy
song Jej01

sUNOWIY 394
JunowYy JIL

 

Aseununs lepueun

I
i

   

pa

ON
oN
ON
ON
ON
ON
=

UONE!OIA
/2210

       

6002/ZT/eo OfZHGPYW :2}e]g

Ig SION 2HEd tBdAL Joyo

ONINVATO LASMLS
92

NOLIDSdSNI GSetIdx3
EZE

avid ON/aauldx]
ece

NOLLDAdSNI G3uldx3
cE

NOLLDAdSNI GauTdXa
EZE

NOLLD3dSNI G3uTdXg
€ze

ALV1d ON/asutdxa
ec|e

uondiiosag
/®P0D voRE}oIA

SON NG ed ees

 

 

"NIA

  

vI8T-ZZTzo VW “J2}59U910q

i OPaNn

3S Ulopmog pez

a ewnmynys ongnzy

JewoIsng

etal

  
  

 

otberze/or u-- & e6rgogoeg L]
fie w Gi tesezezeo C
len :
orpz/er/Tt u- i Tsotzzzeg L]
onpeienits u- tal zeotzzzeg LJ
. orperezint y- ial retseszeg LC]
owoeiocane w- & zesesoseg []
oroe/oe/tt w- & cosesogeo CL]
ub panssy jamos POPUL wt

      

 

ED ore

 

(o0-0$)
(00'0$)
(o0"Tze$) Z

(ootze$) oy

Bujssaz0.ig [B4auUay ::

ALT¥riid

    

  
  

A 88800I1q as0045

234 CE

‘SEL PIPH/ParyeW C)

‘STOLL 21q15]19 Jo0g O

‘PL vuado O
IW @®

SSO001g YOIND

 
  

v™ ‘o.son BS
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 12 of 19

APPENDIX: 2
Case 1:21-cv-10365-FDS Document 1 Filed 02/08/21 Page 13 of 19

OcOC/TE/T
oo'o$ =: goo 00°0r$
oo'o$ §=—- 000s 00'0rS
oo'o¢ =s-000F 00'0v$
oo'os =: 00 0$ o0'or$
oo'o$ =: go0$ 00° ors
ooo$ )§=—s- 00° 0$ 00'ort
oo'o¢ 00's 00'0r$
oo'o$ §=—- 0 0$ 00° Ort
ooo$ §=_- go ae$ 00°06$
ooes$ o0°ET$ 00'ob$
oo'06$ §=— 000s 00°06$
o0'or$ = §©00"0$ 00'0r$
coors = 00'0$ 00°0r$
oo'or$ = 00°0F 00'0r$
and quy
1210 «= Soryeusd = BU

payenW Add
Alyy

snqeyg Jawo sng

€ Jo | ode

Op UOT VOL GIWISPYAIo1}/su1}9 sono [ey10ds uo“ posdyur//:sdyy

SSIN
1S NIOODNT] €cxX

SSIN
LS NIODNTT €2X

SSIN
LS Wud 8zT

SSIN
LS WivVd 8¢eT

SSIN
AAV UALSAHDUO TLyT

SSIN
FAV YALSSHDUOM TZLbT

SSIN
1S NIOONT1 TT

SSIN
41S NIOONT) TT

SSIN
SAV YALSSHDYAOM G6FT

SSIN
FAV YALSAHDYUOO O6bTddO

SSIN
AAV YALSAHDUOT 69vT

SSIN
FAV UALSAHDUO S8rT

SSIN
AAV UALSAHDUO S6FT

SSIN
AAV YALSSHDUOT S6VT

a7eW
fuonesc7

sqwy payjddeun
rand 12301

yqunouly 324
runowy JL

Asewuuns jeioueuly

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

101A
49410

NOLLDSdSNI GauIdXa
€ce

ALW1d ON/GAuIdxA
CCE

AWid ON/GaYIdxA
Zee

NOLLDAdSNI GauIdxX3
ECE

ALW1d ON/GauIdxA
ZZE

NOLLDAdSNI GauIdx3
€CE

NOLLDAdSNI GauIdx4
€ce

ALW 1d ON/G3YIdxS
@ce

NINW319 LS LHSIN YAO
Ove

LW daLsOd YAO
GEE

NINVW419 LS LHSIN YAO
OvE

LIWIT dalsOd YAO
6Ee

LIWM GaiSOd YAO
6EE

AIW daLSOd YsAO
6EE

uondioseqd
/BPOQUO!EOIA

TOLLZZL1SZ3ET9AVINE =NIA

§t07/90/ZO TZZMUZYN +93 2id

led :9dAL JXHOLL
AnsiBoy :304no0sg sseippy

PLTP-ZTTZO WW “UOysog
jeans uopusle(D CET
yaos uopuele|D EET
3 ewnmynyD ongnzy

ABWOISND

Wd+0:S0
6102/90/90 a--
WdS0:S0
6102/90/90 a--
WV+0:0T
6T0z/ZT/90 Y--
WV90:0T
6T0Z/Z1/90 Yd
WY6T:2T
6102/0z/90 U--
WV0Z:2T
610Z/0z/90 ua
WdTS:ZO
610¢/SZ/90 U--
WdZ&S:7O
6107/62/90 U--
WV6E:ZT
6102/07/80 a--
WdT0:ZO
6107/11/60 Ud
WVOT:2O
0z0Z/+T/TO s--
Wd8T:ZT
0202/82/TO S--
wd90:TO
0z0z/6Z/TO
WV6S:TT
0z0z/0e/TO
923eq
uO pensst fsnjzes

fl

cay i

ain

‘A

ss990c¢cSZ
96990¢7ZSZ4
EOTZbS¢SZ
bITZpScsZz
TSvop9cse
COPOPOCSL
TSTOC6ZSZ
eotocecsZ
SOOTTZHSZ
bv6c09ZSS2
T8L9ZEO9OL
SS9ZOOT9OZL

GSSVETTOL

hnooeanfonanoaonaaAaaAnAaADH

E60SETTOL

Ee Ta

# FOOHOLL

AN B8890s4 aSO0N9

 

(00°0$)
(00°0$)
(00°0$)
(00°€97z$) g

1394 ©

:SJ24OL1 PISH/PAYWeW C>
:SJSHOLL BIqN6Ia Joo G)
rsyexaLL usd ©)

av @)

ssa30idg 49INO

VW ‘NOLSO@ : SINIL®
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 14 of 19

OcO7/TE/T

00'0$ oo eT$
oo'o$ = go'e TS
oo'0$ )=—- oo'eT$
oo'0$ = ode T$
oo'o$ = oe TS
00'0$ oo'eT$
oo'o$ = aoe $
00°0$ oo'et$
o0'o0$ oo'eT$
oo'o$ )~=—- one TT $
00'0$ 00'0$
oo'o$ = oo'eT$
oo'o$ )§=—-: one $
00°0$ 00'0$
oo'o$ = OOET$
co'o$)=—s« OD ETS
oo'o$ = OO'ET$
oo'o$ )~=—- 00'0$
0070s )~=— 000
oo'o$ =: oo’eT$
oo'o$ §=—- oe TS

00°0$ oo'EeT$

€ JO 7 o8eg

00'Or$

00'0r$

00°0r$

00'0r$

00'Or$

00'0r$

00'0r$

00'0r$

00'0r$

00°0r$

00°or$

00'Or$

00'Or$

00°Or$

00'Or$

00'0r$

00'0r$

00'0r$

00'or$

00°Or$

00'0r$

00°'Or$

Op VOI YIU GUIS PAO YO1}/SW1}9 /WW09 ‘Teyodsum1y9"poidqutr//:sdyy

SSIN
SAV YALSSHDUOI C6vT

SSIN
AAV YALSAHDUOT TLHT

SSIN
AAV YALSAHDAO TZrT

SSIN
AAV YALSAHDYO FLT

SSIN
AAV YALSAHDUO TLyT

SSIN
LS NIOONTI OT

SSIN
JAV YALSAHDUOT TZyT

SSIN
LS NIOONT1 OT

SSIN
LS YALSAHDUOU TLHT

SSIN
LS NIODNTI OT YN

SSIN
JAV YSLSSHDYOG/LS NIOONT]

SSIN
LS NIODNT) OT

SSIN
AAV YALSAHDUOG/LS WuVd

SSIN
LS NIOONIT 6 ddO

SSIN
FAV YSLSSHDUOG/LS NIODNTI

SSIN
LS NIODNTt 6

SSIN
LS NIODNTI 02

SSIN
LS NIODNTI 6 YN

LAOL
1S HL8 M 8T¢cX

SSIN
1S NIODNT] 6

SSIN
1S NIODNT] ct

SSIN
LS NIODNII ¢T

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ON

ALWid ON/G3uIdXx4
CCE

3LW1d ON/G3uYIdx3
eZee

ALWid ON/GSuIdx4
cce

LIWT] QalSOd YaA0
6EE

3LW1d ON/G3YIdx4
cece

3LWid ON/G3YIdx3
cece

ALW1d ON/GauYIdXxA
CCE

ALW1d ON/G3uIdx3
ece

ALV1d ON/G3uIdx4
CCE

ONINVATD LAaaLs
92

ALW1d ON/G3uIdxa
cece

ALW1d ON/G3uYIdXx4
CCE

31W1d ON/G3YIdx4
CCE

ONINVATD 1S5uLS
9£

31LW1d ON/G3uIdx3
CCE

ALW1d ON/G3uIdx3
CCE

ALW1d ON/GAuIdx3
cece

ALW1d ON/G3uIdx3
CCE

LIWIT daLSOd YsA0
6£E

3LW1d ON/G3uIdx3
cece

ALW1d ON/G3uIdx3
CCE

NOILDAdSNI GauyIdX4
ee

WVZS:CT
610Z/%0/20

WdZv:TT
6T02/S0/z0

Wd6T:ZO
6102/20/20

Wd8T:cO
6102/20/20

WdTE:¢eT
6102/80/20

WVOT:60
6107/61/20

WV6E:20
610¢/Sz/z0

WdEv:720
6T0Z/92/€0

WV8¥:Z0
610Z/T0/v0

WV6S:60
6102/80/%0

WdZT:+0
6107/Ee/v0

WdOT-90
6102/SZ/v0

Wdv0:90
6T02Z/0€/v0

WVSZ:60
610Z/ET/S0

Wd€¢e:€0
610Z/ZT/SO

Wd2eT:SO0
6107/02/S0

Wd8€:€0
6102/z2/s0

Wdbe:20
6T02/€z/S0

WVvC:ZO
610Z/TE/SO

WdSE:2T
610¢/TE/SO

WdO0¥v:S0
610Z/S0/90

WdTv:S0
6102/S0/90

u-- (Gl pSSSOELbL
ue a EQOLLLLbL
dee ia T80v0TSbZ
u-- ea ZppvOT Srl
U-- fa 900068Zb2
ue ( Ov6ZETSbL
U-- i S868T r8bZ
u-- (Ea 96889E6bL
wee (El OLLTTS6PL
u-- fl pE9EIESDL
u-- a E9PSTSOSZ
u-- a OTTZTSOSL
u-- es byS09Z0S2
U-- Fa PSCLETISL
u-- oa pepl6STSZ
u-- cl GhELZETSL
U-- ea SbSSSSTSZ
a-- Ks OL78ZETSZ
u Es SZOTZLISZ
u-- va OTPOZESTL
U-- Ga 999SSTZSZ
u- [Gl ozosstzsz

A

VW ‘NOLSO4 : SILL
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 15 of 19

o0"0$ oo'eT$

00°0$ oo'et$

€ JO ¢ aseg

00°0r$

00‘0r$

TONEY VPN Y FOU EF DULL / WLU [GLLUUDS LULL pUsajul//-Sayy

SSIN
AAV YALSSHDYOG/LS NIOONT

SSIN
SAV YALSSHOYO TZbT

ON

ON

ONINVATD L3SYLS
92

AIWT GALSOd YsAO
6EE

WV8S:60
8T02/ST/OT

WdSE:TO
8TOZ/OT/ZT

WVEZ:TT OZOZ/TE/TO sou 8 aIeq

u- Gal reese, 380

u- Bil — tzesezopz C]

VW ‘NOLSO@ : SWILL?
CC igoano Document 1 Filed 02/08/21 Page 16 of 19
PO BOX 55801 SEIZURE WARNING NOTICE

BOSTON MA 02205-5801

Ticket Information 617-635-4410

    
 

Notice Date: 06/02/20
| Notice Number: 06201540000101001
| Vehicle Registration: MA 2RW771

#BWNLGPR

#0003060154001011# 000000057 01 SP 0.500
Wye fEUfgebete get tote eget Let

qocoosT-0000057 SPRES O01 t——--- 8592400 QO3N006 SPRES

433 CLARENDON STREET
433 CLARENDON STREET
BOSTON MA 02117

fe AZUBUKO CHUKWUMA E

in accordance with M.G.L [Chapter 190, Acts of 1982 §13B] the above listed vehicle will be ordered to be seized by the City of

Boston for failure to pay the listed violations. 's vehicle will be booted and/or towed unless payment is received
immediately. Upon the seizure of the vehicie, an additional fee will become due. If the vehicle is towed, a tee for storage will
also be assessed. To avoid such action, pay immediately. Fallure to Pe violations may also result in the non-renewal o
driver’s license and motor vehicle registration [Chapter 233, Acts of 1
your parking violations.
THIS IS AN OFFICIAL NOTICE THAT IS BEING SENT IN ACCORDANCE WITH STATE LAW.
; PAYMENT PROCEDURES
1. Make check or ony order payable to City of Boston and Mail in the return envelope provided.
2. Write jot ticket number(s) on your check or money order to insure proper credit.
3. Do NOT send cash. Enclose BOTTOM portion of this notice with your c eck or money order,
4. To make payment by telephone with Mastercard, Visa, Discover, or American Express, dial (617) 635-3888,
5, Internet payment can be made with the above mentioned credit cards at www.boston.dov/parking/ and click on

   
      

           
  
 
 

   

 
 

   

 

   

 

 

 

ca

 

09/11/19 OPP1490 DORCHESTER AVE 02:01 $40.00 ;
761134555 01/29/20 1495 DORCHESTER AVE 01:06PM $40.00 $13.00
761135093 01/30/20 1495 DORCHESTER AVE 11:59AM $40.00 $13.00
761436535 02/10/20 1485 DORCHESTER AVE 01:35PM $40.00 $13.00
762098396 02/28/20 1487 DORCHESTER AVE 12:43PM $40.00 $13.00

 

KEEP FOR YOUR RECORDS

 

 

If paying by mail please return thls portion along with your payment In the envelope provided and retain the top portion for your records.
% o3no06 2019/11/25

BOSTON

   

   
    

‘Our
83 §87]. This may not represent a complete listing of

 

 

 

“755760204. ~ $53.00
761134555 $53.00
764135093 $53.00
761436535 $53.00
762098396 $83.00
Make Check/Money Order Payable to: CITY OF BOSTON
** Please write the TICKET number on your check or money order”
DO NOT MAIL CASH
City of Boston

P.O. Box 55801
Boston, MA 02205-5801

i OLOLS¥O0101030002b5
me
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 17 of 19

APPENDIX: 3
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 18 of 19

APPENDIX: 4
Case 1:21-cv-10365-FDS Document1 Filed 02/08/21 Page 19 of 19

0702/S/9

 

   

PETELPE [=uMUAUS2pESq}bA-—AoyUaNO |, Op UOT VY Lopes} jus Aysyor suo /w109: ewodsuunja “poidyur//:sdyy

o0'o$ 00°0$ 00-Ob$
IAN
Bey 00’0$ 00°0¢ 00°Or$
00'0$ 00-0r$
oo*oe$ 00°06$
oo'ee$ 00°0r$
oo'oe$ 00°06$
oo'eT$ 00'Or$
oo’ce$ o0'0r$
oo’ee$ 00'Or$
oo’eT$ 00°0r$
wi
aa oo0°0$ OO’ET$ 00-0r$
ong 1x01 sanyjeudd

  

ees Bist Reet ce

wy ould

 

wuld

 

 

HO 5071
Opof
olor ps

 

 

BAUD.

snjejs Jawo}snD XK A

 

] JO | odeg

00°o$
oo'o$

AAV YALSSHDYOI TLpT

SSIN

1S NIODNT) TT

5 SSIN
' LS NIOONT] TT

' SSIN
JAV YALSSHOYOC SEPT

SSIN
AAV YALSAHDUO O6PTddO

SSIN
i YALSAHDUCI 69vT

SSIN
anv USLLSSHDUOG SBrT

SSIN
AAV YA.LSAHOUOM S6PT

SSIN
AAV YALSSHOUOG S6PT

SSIN
AAV YALSAHDYUO S8rT

SSIN
SAV YALSAHOYO" L8pT

o7eW
/uonesc)

     

Uy pajddeupy
rong [BIOL

vjunowy 994

HUNOWY JOHIL
'

Asewuns jepueuly

CELE ORCREL EL

 

swajshsqng SWIL®| Ino 5o7 | djeH | awoH

 

7) Pie

PUSH UNIH Ah [A Ag sy@OLL Jens

on

ON

on

ON

ON

ON

on

ON

ON

ON

ON

uoneoIA

/42430

ce

NOLLD3dSNI GaeId x3
€ce

ALW1d ON/dauI1dx4
eee

NINVA1D LS LHOIN YAO
OvE

AIWI daLSOd YSAO
6£€

NINVS19 LS LHDIN YAO
Ove

AIWT] dalLSOd YaA0
6Ee

IW GaLSOd YAO
6£e

LIWT] GaLSOd YAAO
6£E

IIWI GalLSOd YAAO
6£E

LIWT] GS£SO0d YAO
6EE

uondioseq

/@PoD UONEIOIA

sd] NE Ey nese LAr

OLZZLISZSTOAVINE °NIA
§£02/90/Z0 TLZMUZYNW 2232 ld

fy S°7ON——~1ed sd Al 20

xe ee

Anjs|bay :eo4n0g ssoippy

PLIP-ZTTZO VW ‘UOjsog

yeas YOpUueIe|D CET
JaNS UOpUae|D EET
3 ewnwonyD oyngnzy

1awoIsny

 

Hee

61 0z/o0z/90

| WdTS:Z0
6107/Sz/90

WdZS:ZO
to0z/Sz/90

WV6E:ZT
Taz/oz/so

; WdT0:20
6T0Z/TT/60

} WVOT:ZO
0202/rT/TO

| Wd8T:2T
0z0z/8z/to
| wago:To
pzoz/6z/t0
) WW6S?TT
0202/0£/T0
| WdSE:T0
020¢/0T/cO

1
WdEb:2T
az0z/8z/zo

ee rane

- ponsst

(00°0$)
(o0°0$)
(o00$)
(o0’0$)

 

 

o3eq
/snyzeqg

pine |A — ssedold ssooy9

      

A S8800Jd 280049

zaperozsz LI

TSTOC672SZ

ay ay @

c9TOC6cSZ

a

r

V
‘ica
felt

SOOTTZbSZ

b6TOOLSSL

T8Z9ZE09L

9°
a & @

SSSPETTOL

E60SETTOL

 

SESSEPTOL

96E860292

nv

0
O
0
O
O
ssozooraz L1
O
0
0
OL

#IOHPIL

 

739242
2S39>/9LL PIBH/PaxseW OC)
‘SJL B1q16}13 00g C)

sya], uadO O
Iv @©

SS200.1q 21ND

sajuy payejey Moys | Je4SLL e PPY
iseee ore

    

 

NAW VNV Wels IT:

Tia ee ees ened i

  

Bujssadcig Je1auaD :: VW ‘NOLSOE Sih

VI ‘NOLSOd : SINIL®
